Citation Nr: 1617688	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-15 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder.

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for pes planus.

5.  Entitlement to an initial compensable rating for degenerative arthritis of the cervical spine.

6.  Entitlement to an initial compensable rating for degenerative arthritis of the left hip.

7.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

8.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a cardiovascular disorder, to include as secondary to service-connected rhinitis.

9.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a bacterial infection of the lung, now also claimed as chronic obstructive pulmonary disease, to include as due to asbestos exposure in service and/or as secondary to service-connected rhinitis.

10.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for asbestosis, to include as due to asbestos exposure in service and/or as secondary to service-connected rhinitis.

11.  Entitlement to service connection for an upper respiratory disorder other than rhinitis (including sinusitis), to include as secondary to service-connected rhinitis.

12.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected intervertebral disc syndrome with minimal degenerative joint disease of the lumbar spine and/or anxiety disorder. 

13.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected intervertebral disc syndrome with minimal degenerative joint disease of the lumbar spine and/or anxiety disorder. 

14.  Entitlement to service connection for sleep apnea, also claimed as peroxisomal nocturnal dyspnea, to include as secondary to service-connected rhinitis.

15.  Entitlement to service connection for a disorder of the pharynx, with or without nasal regurgitation, to include as secondary to service-connected anxiety disorder.  

16.  Entitlement to service connection for an eye disorder, including chronic conjunctivitis, to include as secondary to service-connected rhinitis.

17.  Entitlement to an effective date earlier than December 22, 2009, for the award of service connection for eczema.

18.  Entitlement to an effective date earlier than December 22, 2009, for the award of service connection for rhinitis.

19.  Entitlement to an initial compensable rating for allergic rhinitis.

20.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH).  

21.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA). 



ATTORNEY FOR THE BOARD

K.G., Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) from April 2011, July 2011, February 2012, November 2012, February 2013, and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran is unrepresented.  Although he had a Veterans Service Organization appointed as his representative in the past, he revoked this representation in favor of a private attorney.  The private attorney later withdrew, and the Veteran submitted numerous statements acknowledging that he is currently proceeding unrepresented.  See, e.g., July 2014 correspondence (indicating that his VA Form 21-22 was rejected by a Veterans Service Organization and stating "I'm currently Pro Se" and "To-date still Pro Se, got it!"); August 2014 statements (indicating that he had talked to a private attorney, but representation was not accepted); January 2015 statement (alleging that "no Veterans' Service Organization has [. . .] to [represent him]"; January 2015 statement (purporting that "to-date all [approached representatives] HAVE REFUSED . . . I promise to continue to prosecute and [a]dvocate on my behalf"; July 2015 statement (reiterating that American Legion was not his representative and that, "To-date the Board [] has refused to acknowledge ProSe status").

During the course of the appeal, it is acknowledged that the Veteran requested a local hearing before a Decision Review Officer (DRO) of the RO.  Pursuant to Veterans Appeals Control and Locator System (VACOLS), the Veteran failed to report to the most recently scheduled DRO hearing in February 2014.  

In March 2014, the Veteran filed a statement communicating his intent to file a claim for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for hypertension.  See also July 2014 statement.  The Veteran again raised the issue of entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment in June 2014 (the issue was previously denied in a November 2012 rating decision).  The Veteran has also communicated a claim for entitlement to service connection for a psychiatric disorder other than his service-connected anxiety disorder, including but not necessarily limited to posttraumatic stress disorder (PTSD).  See, e.g., May 2014 correspondence.  However, the issues raised by the record have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the claims file, it is determined that a remand is necessary for additional development.

I.  Schedule a Video-Conference Hearing for Perfected Appeals

The Board has reviewed the electronic claims file and notes that, during the course of the appeal, the Veteran initially requested an in-person Board hearing in Washington, D,C.  Later, however, he stated that he could not travel to Washington, D.C. and that he would get an attorney to attend the hearing in his place.  As explained above, the Veteran did not retain a private attorney representative.  Rather, in January 2015 communications, the Veteran instead changed his request to a video-conference hearing before a Veterans Law Judge of the Board with respect to his appeal.  See also February 2015 statement ("I look forward to citing each change at my Video Conference"); February 2015 facsimile cover sheet to the Board (checking "Video-Conference Hearing"); March 2015 statement ("Keep in mind, there will be a Hearing, Video-Conference Hearing with myself, my family, some of my doctors, and various organizations.").  

Accordingly, because the Agency of Original Jurisdiction (AOJ) schedules video-conference hearings, a remand of the appeal is warranted so that the Veteran may be afforded a video-conference hearing in accordance with his expressed desires. 

II.  Issuance of a Statement of the Case

A remand is needed so that the Veteran may be provided with a statement of the case with respect to the issues of (1) entitlement to service connection for a disorder of the pharynx, with or without nasal regurgitation, to include as secondary to service-connected anxiety disorder; (2) entitlement to service connection for an eye disorder, including chronic conjunctivitis, to include as secondary to service-connected rhinitis; (3) entitlement to an effective date earlier than December 22, 2009, for the award of service connection for eczema; (4) entitlement to an effective date earlier than December 22, 2009, for the award of service connection for rhinitis; (5) entitlement to an initial compensable rating for allergic rhinitis; (6) entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH); and (7) entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA).

Here, the Board notes that the Veteran filed a timely notice of disagreement with the denials of service connection for a disorder of the pharynx and an eye disorder (conjunctivitis) by the RO in a February 2012 rating decision/simplified notice letter.  See February 2012 Veteran's statement of disagreement; April 2012 VA letter to the Veteran (expressly acknowledging receipt of a notice of disagreement for these two issues).  In reviewing the record, it is also apparent that he also filed a timely notice of disagreement with the effective date assigned for the awards of service connection for his eczema and allergic rhinitis, as well as the initial non-compensable rating assigned for his rhinitis, as determined by a September 2011 rating decision.  See September 2011 statements (discussing disagreement with the effective dates and the rating assigned for rhinitis).  Additionally, the Veteran submitted a statement entitled "Notice of Disagreement" with the denials of special home adaption and specially adapted housing, which was received within one year following the November 2012 rating decision denying benefits for these issues.  See December 2012 statement, date-stamped as received in April 2013.  

However, as no statement of the case has been provided on the matters listed above, a remand is necessary for the issuance of a statement of the case with respect to these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge in accordance with his January 2015 request.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  See 38 C.F.R. § 20.704(b).

2.  Issue a statement of the case that addresses the following issues:  (1) entitlement to service connection for a disorder of the pharynx, with or without nasal regurgitation, to include as secondary to service-connected anxiety disorder; (2) entitlement to service connection for an eye disorder, including chronic conjunctivitis, to include as secondary to service-connected rhinitis; (3) entitlement to an effective date earlier than December 22, 2009, for the award of service connection for eczema; (4) entitlement to an effective date earlier than December 22, 2009, for the award of service connection for rhinitis; (5) entitlement to an initial compensable rating for allergic rhinitis; (6) entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH); and (7) entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA). The Veteran should be informed that, in order to perfect an appeal of any issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







